[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 96-2129

                       RAMIRO RAMIREZ,

                    Petitioner, Appellant,

                              v.

                  UNITED STATES OF AMERICA,

                    Respondent, Appellee.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF RHODE ISLAND

        [Hon. Ernest C. Torres, U.S. District Judge],                                                                

                                         

                            Before

                     Selya, Circuit Judge,                                                     
                  Cyr, Senior Circuit Judge,                                                       
                  and Boudin, Circuit Judge.                                                       

                                         

Ramiro Ramirez on brief pro se.                          
Sheldon Whitehouse,  United  States Attorney,  Margaret E.  Curran                                                                              
and Kenneth P. Madden, Assistant United States Attorneys, on brief for                             
appellee.

                                        

                       February 5, 1998

                                         

     Per Curiam.   Upon careful review of the  briefs and the                           

record, we conclude  that our opinion in  petitioner's direct

appeal, United States v. Tabares, 951 F.2d 405, 409 (1st Cir.                                            

1991),  did not  adjudicate  petitioner's specific  claim  of

ineffective  assistance  of  counsel,  namely  that,  without

petitioner's  consent,  during  closing  argument, his  trial

attorney  conceded petitioner's guilt to weapons counts.  Our

prior opinion expressly  refrained from ruling on  any "claim

that involves matters outside the trial record itself," which

would include the specific ineffective assistance  of counsel

claim  that  petitioner  now  raises,  and  particularly  the

factual  question   whether  petitioner   consented  to   the

concession of guilt.  Accordingly, that claim should not have

been dismissed  as "a matter  raised and  properly denied  on

direct  appeal."  Of course,  we intend no comment whatsoever

on the merit, if any, of the claim, but only conclude that it

was dismissed prematurely.

     We note from the appellate record that there may be some

dispute about  the signatures  on petitioner's  filings.   In

these  circumstances,  we  cannot  say  that  an  evidentiary

hearing necessarily will be required.  We leave that question

of procedure  to the district  court, upon its review  of the

papers before it  and its determination whether  a sufficient

disputed factual issue has been  joined.  See David v. United                                                                         

States, No.  97-1398, 1998 WL  21848, at *6-7 (1st  Cir. Jan.                  

                             -2-

27, 1998), quoting United States v. McGill, 11 F.3d 223, 225-                                                      

26 (1st Cir. 1993).

     The judgment of  dismissal is vacated,  and the case  is                                                      

remanded  to  the  district  court  for  further  proceedings                    

consistent with this opinion.

                             -3-